Mr. Justice Adams, dissenting. I cannot concur in the decision of the court for the following reasons: 1. The payment of the alternative judgment is not within the condition of the bond, as was the case in Sweeney v. Lomme, 22 Wall., mainly relied on by appellant. The condition of the bond is to “ pay all costs and damages occasioned by wrongfully suing out said writ,” etc. “A synonym of damage, when applied to a person sustaining an injury, is loss. Loss is the generic term. Damages is a species of loss. Loss signifies the act of losing, or the thing lost. Damage, in French dommaye: in Latin damnum from demo, to take away, signifies the thing taken away, the lost thing, which a party is entitled to have restored to him, so that he may be made whole again. * * * Loss or damage sustained—the thing taken away—may be supplied by compensation.” Fay v. Parker, 53 N. H. 342, 343. “According to Co. Lit. 257a, the legal meaning of damages is ‘ a recompense given for a wrong.’ Any plain and gross excess above a just and fair equivalent is a departure from that principle.” 17 N. J. (2 How.), 480, 482. “Damages have a legal signification, and are peculiarly appropriate to express an intention to give full indemnity. These are defined to be a compensation given by a jury, for an injury or wrong done the party before the action brought. (Coke Litt., 257; 2 Bacton, Tet. Damages, 263.) The legal measure of which is the amount of the loss necessarily or materially resulting from the act.” Mayor, etc. of N. Y. v. B. L. Lord et al., 17 Wend. 285, 293. It is the damage, as above defined, which the sureties obligated themselves to make good to the obligee in the bond. Thus far and no farther does their obligation extend. The general rule is that the measure of damage, in case of a refusal to return property, is the value of the property. Treman v. Morris, 9 Ill. App. 237. But when the suit for non-return is brought on behalf of a special owner, the measure of damage is the interest of the special owner, when that does not exceed the value of the property. David v. Bradley, 79 Ill. 316. In Warner v. Matthews, 18 Ill. 83, a suit on a replevin bond, the court say: “ The true question is, what has the plaintiff lost, or to what amount is he injured by the failure of the defendant to return the property ? And to determine this, it is material to kno.w the extent of his interest in the property.” See also, Atkins v. Moore, 82 Ill. 240, 242; King v. Ramsay, 13 Ill. 619; Turner v. Armstrong, 9 Ill. App. 24, 27. “ In an action on the bond, the damages are assessed on the principle of compensation.” Wells on Replevin, sec. 457. If the province of the courts is to administer justice, the law could not, reasonably, be otherwise than as stated in the authorities cited. Had. the property been returned, the sheriff, by virtue of the execution, would have sold the interest of George L. Janes in the property to the highest -bidder, and it is obvious the payment to McLaughlin, the plaintiff in the execution, of the value of the property at the time it was taken from the sheriff, with legal damages for its detention, would fully compensate McLaughlin. The appellee not only failed to prove his damage or loss, either by proving the total value of the property, or the value of the interest of McLaughlin in it, levied on by the sheriff by virtue of the execution issued on the judgment in McLaughlin v. Janes, et al., but the court, upon appellee’s objection, excluded such evidence, when offered by appellant. 2. It is contended by counsel for appellee that the alternative judgment^ or judgment nisi, is conclusive as to the damages which appellee is entitled to recover. I think this contention untenable. The measure of the liability of sureties is fixed by the terms of the instrument they sign, and cannot be enlarged or varied by judicial construction. Mix v. Singleton, 86 Ill. 194; Vinyard v. Barnes, 124 ib. 346; People v. Huffman, 182 ib. 390, 401; Franks v. Matson, 211 ib., 338, 347; Young v. Mason, 3 Gilm. 55. In the last case cited the suit was on an appeal bond. One of the conditions of such a bond prescribed by the statute was, that the obligors should pay whatever judgment might be rendered by the court upon the dismissal or trial of the appeal, and one of the breaches assigned was, that the obligors had not paid the judgment. The bond sued on was conditioned for the prosecution of the appeal with effect, and that the obligors would pay whatever judgment might be rendered upon the dismissal of the appeal, omitting the words “ or trial.” The appeal was not dismissed. On the contrary, the court heard and decided the case and rendered judgment, on appeal. Held that there could be no recovery on the breach assigned, that the obligors did not pay the judgment. In the present case there is no condition that the obligors shall pay any judgment. It is not intended by section 22 of the Eeplevin Act, that the alternative judgment therein authorized shall stand for or be equivalent to an assessment of damages, in a suit on the replevin bond. It is very clear that such judgment is not in fact an assessment of damages. If the indebtedness of the plaintiff in replevin is $1,000, and the total value of the property which he fails to return only $100, nevertheless, the statute peremptorily requires the alternative judgment to be for $1,000, with proper damages. In Janes v. Gilbert, 168 Ill. 627, the court evidently regard the provision for an alternative judgment as a privilege extended to the plaintiff in the replevin suit. The court say: “The section of the statute providing for a judgment for a return of the property, and for damages for its use in case the plaintiff shall fail in his suit, etc., contains this provision : ‘ Or, if the property was held for the payment of any money, the judgment may be in the alternative, that the plaintiff pay the amount for which the same was rightfully held, with proper damages, within a given time, or make return of the property.’ It might be a hardship in such a case to enter an absolute judgment for the return of the property where the only interest the defendant had in it was in the nature of a lien for the payment of a debt. It is therefore seen that the effect of the statute is to relieve the plaintiff of this hardship in giving him the privilege of retaining the property by paying the money for which it was held. Under the statute he has this option, and if he does not himself owe the money for which the property is held, or for any reason does not choose to pay it, he may comply with the judgment by returning the property.” I am of opinion that the judgment should be reversed and the cause remanded.